Exhibit 10.9.17

Form of Stock Option Agreement
For Non-U.S. Employees
Under the Teradata 2012 Stock Incentive Plan
(Non-Statutory Stock Option)


You have been granted an option (the “Option”) under the Teradata 2012 Stock
Incentive Plan (the “Plan”) to purchase a number of shares of common stock of
Teradata Corporation (“Shares”) at the price per Share as described on the stock
option information page on the website of Teradata’s third party Plan
administrator, subject to the terms and conditions of this Stock Option
Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.


1.Your right to exercise this Option will expire on the tenth (10th) anniversary
(the “Expiration Date”) of the date of grant of this Option (the “Date of
Grant”), unless sooner terminated due to the termination of your employment as
described below. If the Expiration Date falls on a Saturday, Sunday or holiday,
it will be deemed to occur on the next following business day.


2.This Option will vest, and the vested Shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by Teradata’s third party Plan administrator) over the four year
period commencing on the Date of Grant, such that all of the shares represented
by this Option shall be vested on the fourth (4th) anniversary of the Date of
Grant. This vesting schedule is contingent upon your continuous employment with
Teradata Corporation or any of its affiliate companies (collectively referred to
in this Agreement as “Teradata”) as of and until each of the vesting dates. In
the event your employment with Teradata terminates prior to the fourth
(4th) anniversary of the Date of Grant, except as otherwise provided below, this
Option will terminate with respect to the then unvested portions.


3.This Option will vest in full if you (a) die while actively employed by
Teradata or (b) cease to be actively employed by Teradata as a result of a
disability for which you qualify for benefits from the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”). In such cases, this Option may be exercised until the later of
(x) the third (3rd) anniversary of the date of death or Disability, or (y) the
Expiration Date.


4.If your employment with Teradata terminates in connection with your Retirement
(as defined in this Section 4), and not due to your death or Disability, the
unvested portion of this Option will terminate and be forfeited, and the vested
portion may be exercised until the earlier of (a) the third (3rd) anniversary of
your Retirement, or (b) the Expiration Date. For purposes of this Agreement,
“Retirement” means termination of your employment (other than (i) as a result of
your death or Disability, (ii) for Cause, or (iii) following a Change in
Control, without Cause or, if applicable to you, for Good Reason (as described
below)) at or after age 55 with the consent of the Compensation & Human Resource
Committee of the Teradata Board of Directors (the “Committee”), unless otherwise
provided for by mandatory local law provisions.


5.Notwithstanding any provision in this Agreement to the contrary, in the event
a Change in Control occurs and this Option award is not assumed, converted or
replaced by the continuing entity, the Option shall vest immediately prior to
the Change in Control. In the event of a Change in Control wherein this Option
award is assumed, if Teradata terminates your employment other than for Cause or
Disability during the twenty-four (24) months following the Change in Control,
this Option shall vest in full immediately upon your termination of employment,
and the Option shall remain exercisable until the later of (a) the earlier of
the one (1) year anniversary of your termination of employment or the Expiration
Date, or (b) the applicable date determined under Sections 3 and 4 above. If you
are a participant in the Teradata Change in Control Severance Plan, a Teradata
Severance Policy or a similar arrangement that defines “Good Reason” in the
context of a resignation following a Change in Control and you terminate your
employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, this Option shall vest immediately upon your
termination of employment, and the Option Shares shall remain exercisable until
the earlier of (a) the Expiration Date, or (b) the first anniversary of your
termination of employment.


6.If your Teradata employment is involuntarily terminated for Cause at any time,
this Option will automatically terminate and all unexercised vested and unvested
Option Shares will be forfeited and will not be exercisable as of the date of
such termination. Further, if your employment is terminated by Teradata for
Cause, then, to the extent demanded by the Committee in its sole discretion and
permitted by applicable law, you shall (a) return to Teradata all Option Shares
that you have not disposed of that have been acquired pursuant to this
Agreement, in exchange for payment by Teradata of any amount actually paid by
you for the Option Shares; and (b) with respect to any Option Shares acquired
pursuant to this Agreement that you have disposed of, pay to Teradata in cash
the excess of (i) the Fair Market Value of such Option Shares on the date
acquired, over (ii) any amount actually paid by you for the Option Shares.


7. In the event of a termination of your employment with Teradata for any other
reason, including but not limited to reduction-in-force, this Option will
automatically terminate, any unvested Options will be forfeited and the vested
portion of this Option may be exercised no later than the earlier of (a) the
59th day after the date of termination of your employment or (b) the Expiration
Date.


8.In the event that you die after your termination of employment by Teradata,
but while this Option remains exercisable, this Option may be exercised, by your
heirs or your estate, until the one (1) year anniversary of the date of your
death, regardless of the Expiration Date.


9.By accepting this award, except to the extent that disclosure is required or
permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant provided such persons agree
in advance to keep such information confidential and not to disclose it to
others. The Option will be forfeited if you violate the terms of this Section 9.


10.This Option will be cancelled if the Committee determines that you engaged in
misconduct in connection with your employment with Teradata.


11.This Option shall be exercised in accordance with procedures established by
the administrator of Teradata’s stock option program, including broker-assisted
cashless exercises.

12.Regardless of any action Teradata or your employer who is a Teradata
affiliate (the “Employer”) takes with respect to any or all income tax or
withholdings, payroll tax, payment on account, social contributions, required
deductions, other payments, or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by Teradata or
the Employer to be an appropriate charge to you even if technically due by
Teradata or the Employer (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by Teradata or the Employer. You
also agree that you solely are responsible for filing all relevant documentation
that may be required of you in relation to this Option or any Tax-Related Items,
such as but not limited to personal income tax returns or reporting statements
in relation to the grant, vesting or exercise of this Option, the holding of
Shares or any bank or brokerage account, or the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends. You further
acknowledge that Teradata and/or the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for such Tax-Related Items or to achieve any particular
tax result. You also understand applicable laws may require varying Share or
Option valuation methods for purposes of calculating Tax-Related Items, and
Teradata assumes no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or Tax-Related Items
that may be required of you under applicable law. Further, if you have become
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
Teradata and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to Teradata or the Employer, to
satisfy all Tax-Related Items. In this regard, you authorize Teradata and/or the
Employer, or their respective agents, at their discretion and pursuant to such
procedures as Teradata may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following:


(a)withholding from any wages or other cash compensation paid to you by Teradata
and/or the Employer;


(b)withholding otherwise deliverable Shares to be issued upon exercise of the
Option; or


(c)withholding from the proceeds of the sale of Shares acquired upon exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by Teradata (on your behalf pursuant to this authorization).


To avoid negative accounting treatment, Teradata may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you shall be
deemed to have been issued the full number of Shares subject to the exercised
Option, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan. You shall pay to Teradata and/or the Employer any
amount of Tax-Related Items that Teradata and/or the Employer may be required to
withhold as a result of your participation in the Plan that cannot be satisfied
by the means previously described. Teradata may refuse to honor the exercise
and/or deliver to you any Shares pursuant to your Option if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this Section 12.


13.Within a reasonable period after any vested portion of this Option is
exercised, Teradata will instruct its transfer agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of Teradata in respect of any
Shares purchasable upon the exercise of this Option, in whole or in part, unless
and until Teradata credits you with, or causes a credit to you of, such Option
Shares.


14.You understand and agree that any cross-border cash remittance made to
exercise this Option or transfer of proceeds received upon the sale of Shares
must be made through a locally authorized financial institution or registered
foreign exchange agency and may require you to provide to such financial
institution or agency certain information regarding the transaction. Moreover,
you understand and agree that Teradata is neither responsible for any foreign
exchange fluctuation between your local currency and the United States Dollar
(US $) (or the selection by Teradata or the Employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
Option (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this Option. In addition, the
ownership of Shares or assets and holding of a bank or brokerage account abroad
may subject you to reporting requirements imposed by tax, banking, and/or other
authorities in your country, and you understand and agree that you solely are
responsible for complying with such requirements.


15.This Option is not transferable by you other than by will or the laws of
descent and distribution, and during your lifetime this Option may be exercised
only by you or your guardian or legal representative.


16.In exchange for this Option, you agree that during your employment with
Teradata and, to the extent permitted by applicable law, for a period of twelve
(12) months after termination of your Teradata employment (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period), regardless of the reason for
termination, you will not, without the prior written consent of the Chief
Executive Officer of Teradata, (a) render services directly or indirectly to, or
become employed by, any Competing Organization (as defined in this Section 16)
to the extent such services or employment involves the development, manufacture,
marketing, advertising, sale or servicing of any product, process, system or
service which is the same or similar to, or competes with, a product, process,
system or service manufactured, sold, serviced or otherwise provided by Teradata
to its customers and upon which you worked or in which you participated during
the last two (2) years of your Teradata employment; (b) directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
Teradata to terminate his or her employment with Teradata or otherwise cease his
or her relationship with Teradata; or (c) solicit the business of any firm or
company with which you worked during the preceding two (2) years while employed
by Teradata, including customers of Teradata. If you breach the terms of this
Section 16, you agree that in addition to any liability you may have for damages
arising from such breach, this Option will be immediately cancelled, all vested
and unexercised Option Shares shall be forfeited, and, to the extent permitted
by applicable law, you will pay to Teradata or the Employer, as directed, the
difference between the exercise price and the Fair Market Value on the date of
exercise of any Option Shares received in connection with the exercise of this
Option on or after the date which is twelve (12) months prior to the date of the
breach. You understand and agree that Teradata has the right to satisfy your
obligation to refund the difference between the exercise price and Fair Market
Value by any method or combination of methods described in Section 12.


As used in this Section 16, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.


17.In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by Teradata, it is discretionary in nature and it may be modified,
suspended or terminated by Teradata at any time; (b) the grant of the Options is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Options, or benefits in lieu of Options, even if
Options have been granted repeatedly in the past; (c) all decisions with respect
to future Option grants, if any, will be at the sole discretion of Teradata; (d)
your participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate your employment relationship at any time; (e) your participation in
the Plan is voluntary; (f) the Option and the Shares subject to the Option are
not intended to replace any pension rights or compensation; (g) the Option is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Teradata and which is outside the scope of your
employment contract, if any; (h) the Options are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for Teradata; (i) the
Option grant and your participation in the Plan will not be interpreted to form
an employment contract or relationship with Teradata; (j) the future value of
the underlying Shares is unknown and cannot be predicted with certainty; (k) if
the underlying Shares do not increase in value, the Option will have no value;
(l) if you exercise your Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the
exercise price; (m) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Option
resulting from termination of your employment by Teradata (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release Teradata from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the Award, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim; (n) in the event of involuntary
termination of your employment (whether or not in breach of local labor laws),
your right to receive Options and vest in Options under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include any period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), your right to
exercise the Option after termination of employment, if any, will be measured by
the date of termination of your active employment and will not be extended by
any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Option grant; (o) Teradata is not providing any tax, legal or
financial advice, nor is Teradata making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares;
and (p) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

18.You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option grant materials by and among, as applicable,
the Employer and Teradata for the exclusive purpose of implementing,
administering and managing your participation in the Plan.


You understand that Teradata and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Options or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).


You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You authorize Teradata and the recipients which may assist Teradata (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that refusing or withdrawing your
consents herein may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


19.You understand and agree that you are responsible at all times for
understanding and following Teradata’s policies with respect to insider trading,
as well as any insider trading restrictions imposed by local law.


20.The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid, in whole or in part, it shall
be severed and shall not affect any other part of this Agreement, which will be
enforced as permitted by law.


21.The terms of this Option as evidenced by this Agreement may be amended by the
Teradata Board of Directors or the Committee at any time.


22. This Option and the number and kind of Shares covered by this Agreement
shall be subject to adjustment as provided in Section 14 of the Plan.


23.In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.

24.The Option and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, U.S.A., without reference to principles
of conflicts of law, as provided in the Plan.


For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of Ohio and agree that such litigation shall be conducted only in
the courts of Montgomery County, Ohio or the federal courts for the United
States for the Southern District of Ohio, and no other courts, where this grant
of Options is made and/or to be performed.


25.Teradata may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.


26.If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.


27.Notwithstanding any provision herein, your participation in the Plan shall be
subject to any special terms and conditions as set forth in any appendix for
your country (the “Appendix”). Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent Teradata determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.


28.Teradata reserves the right to impose other requirements on your
participation in the Plan, on the Options and any Shares acquired under the
Plan, to the extent Teradata determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

29. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.


30.By accepting this award, you acknowledge and agree that, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit or repay any or all of the Option Shares pursuant to the terms of the
Teradata Corporation Compensation Recovery Policy (or a successory policy), as
the same may be amended to comply with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations issued by the Securities and
Exchange Commission rule or applicable securities exchange.



1

